Citation Nr: 1129012	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for a left fifth toe disorder.  

4.  Entitlement to service connection for residuals of circumcision.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for sinusitis/allergic rhinitis.  

8.  Entitlement to service connection for headaches.   

9.  Entitlement to service connection for a rib and sternum disorder. 

10.  Entitlement to a rating in excess of 20 percent prior to September 20, 2008, and a rating in excess of 40 percent from September 20, 2008, forward for degenerative joint disease (DJD) of the lumbosacral spine. 

11.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service recognized as honorable from August 28, 1979, to August 28, 1983.  He also had service from August 28, 1983, to June 15, 1985, which was determined to be dishonorable for VA purposes.  The character of discharge determination is not an issue on appeal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2011.  The hearing transcript has been associated with the claims file.

The issues of service connection for a rib and sternum disorder, a right ankle disorder, sinusitis/allergic rhinitis, headaches, and a left shoulder disorder and an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic PFB had its onset during honorable service.  

2.  An eye disorder did not have an onset in a period of honorable service and is not causally related to a period of honorable service.

3.  A left fifth toe disorder did not have an onset in a period of honorable service and is not causally related to a period of honorable service.  

4.  The Veteran does not have a service-connectable residual of circumcision.

5.  The Veteran has not suffered the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of PFB have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection of an eye disorder have not been met.  
38 U.S.C.A § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection of a left fifth toe disorder have not been met.  
38 U.S.C.A § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for service connection of residuals of circumcision disorder have not been met.  38 U.S.C.A § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for certification for automobile and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 
38 C.F.R. §§ 3.350, 3.808, 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The decision below grants service connection for PFB.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

With respect to the other issues, the RO provided the appellant pre-adjudication notice by letters dated in September and November 2005 and March 2006 for the claims of service connection and August 2006 for the claim of entitlement to automobile and adaptive equipment or adaptive equipment only.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations where appropriate, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The Board acknowledges that no VA examination was conducted for the claim of service connection for diminished visual acuity.  No examination was necessary, however, because the evidence does not suggest that a diminution of visual acuity occurred during or is causally related to the Veteran's period of honorable service.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

PFB

September 1979 and April and July 1981 service treatment records reflects findings of PFB, based on which the Veteran was provided a "no shave chit" in July 1981.  An April 1985 service treatment record also reflects a finding of PFB.  

A June 2006 VA treatment record reflects a finding of PFB.  A January 2009 VA examination record reflects that the Veteran had PFB of the face.  The examiner noted that PFB was first diagnosed in 1981 and was treated again in 1985, which the examiner believed suggested continuity.  The examiner stated that the current PFB was a continuation of the same condition treated in service.  

After review of the evidence, the Board finds service connection is warranted for PFB based on evidence that the condition had its onset during service.  The evidence of record indicates that the Veteran was diagnosed with PFB in service and post-service, and a VA examiner has opined that the current PFB is a continuation of the in-service PFB.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that the claimant had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  Accordingly, the Board finds service connection is warranted for PFB.

Eye Disorder

The Veteran contends that he has diminished visual acuity and dry eyes as a result of service.  He avers that working with microfilm and other close work led to strain and current eye disorder.    See, e.g., March 2011 hearing transcript.  The Veteran has reported that he had 20/20 vision when he entered service but had to get eyeglasses during service.  Id.  

June 1980 service treatment records reflect the Veteran's history of symptoms including sore throat, stuffy nose, and redness of the right eye.  After examination, the Veteran was assessed with viral syndrome and conjunctivitis of the right eye.  

An April 1985 service treatment record reflects the Veteran's history of blurred distance vision.  Examination revealed uncorrected visual acuity of 20/50 and 20/80.  The Veteran was diagnosed with myopia and astigmatism and provided a prescription which corrected his vision to 20/20.  

Post-service VA treatment records reflect that the Veteran still has refractive error which is corrected to 20/20.  See, e.g., May 2008 VA treatment record.  

After review of the evidence, the Board finds service connection is not warranted for an eye disorder because the evidence does not indicate that the Veteran has a service-connectable eye disorder.  In this case, the medical evidence is absent any 

diagnoses of a service-connectable eye disorder.  The Board acknowledges that the Veteran has reported having dry eye.  Although the Veteran is competent to report the symptom of dryness, he is not competent to attribute that symptom to a chronic eye disorder, and in the absence of medical findings of chronic dry eye or any other chronic eye disorder, the Board finds the history of dry eye is not indicative of a chronic service-connectable disorder.  See Jandreau, supra.  To the extent that the Veteran is now claiming that dry eye symptoms began during service and continued from then on, the allegations are not shown to be credible in light of the absence of treatment for eye symptoms after the one episode in 1980 that was linked to an acute viral condition.  Further, the absence of findings or complaints in multiple reports after service belies the Veteran's current report with his claim for benefits that a chronic disorder arose during service.   This evidence lessens the Veteran's credibility that symptoms continued during service.  

 The Board also believes it reasonable to assume that he would have filed a claim sooner  - for example, prior to his initial claim in 2005, about 22 years after service - if he in fact believed that he had been suffering from eye disability since service.  This further diminishes the Veteran's credibility as to a continuity of symptomatology since service.  In sum, his contention of pertinent symptomatology since service is inconsistent with the totality of the other evidence of record and cannot be deemed credible.  

The Board also acknowledges that the evidence suggests that the Veteran has refractive error.   Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia. See M21-1MR, Part III, Subpart iv, 4.B.10.d.  VA regulations provide that refractive error of the eyes is a developmental defect and not disease or injury within the meaning of applicable legislation.   38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury, which created additional disability.   See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).   Here, the evidence does not suggest that the Veteran had trauma or superimposed disease process during service.  The Board acknowledges that the Veteran has competently reported having 20/20 uncorrected vision at entrance and that the April 1985 service treatment record reflects the initial finding of record of myopia.  This diagnosis occurred during the Veteran's second period of service which is considered dishonorable for VA purposes; thus, it is not evidence upon which service connection can be awarded.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); 38 C.F.R. § 3.12.  In sum, the Board finds the Veteran does not currently have a service-connectable eye disorder.  In the absence of such findings, service connection is not warranted, and the claim must be denied.  

Left Fifth Toe Disorder

September 1984 service treatment records reflect the Veteran's history of a corn on the left fifth toe.  Examination revealed a symptomatic hyperkeratosis.  The hyperkeratosis was shaved, and the Veteran was provided salicylic plaster and a "no shoe" profile for one week.  Subsequent September 1984 treatment records indicate that the Veteran had a callus on the left fifth toe.  The records indicate that the callus was shaved, and the Veteran was ordered to continue using the salicylic acid plaster and to return as needed.  Approximately one month later, in October 1984, the Veteran returned with a history of "small toe calcium" on the left foot.  Examination revealed a corn on the left fifth toe.  The record indicates that the surface was removed.  

May, June, and July 2006 VA treatment records reflect the Veteran's history of a painful callus on the left fifth toe.  Examination revealed symptomatic keratosis of the left fifth toe.  

A January 2009 VA examination record reflects the Veteran's history that he developed a callus on the left fifth toe in 1983 because of an irritation of the toe from wearing special boots required by his job assignment.  After examination, discussion with the Veteran, and review of the claims file, the examiner diagnosed the Veteran with a callus dorsum of the left fifth toe with hammertoe dating to 1984 moderated with treatment.  The examiner indicated that it was more likely than not that the Veteran's current callus and hammertoe were a continuation of the in-service corn/callus.  

After review of the evidence, the Board finds service connection is not warranted for a left fifth toe disorder because the evidence does not suggest that a left fifth toe disorder had onset during a period of honorable service or is causally related to a period of honorable service.  The Board acknowledges that the service treatment records reflect treatment for a corn and that a VA examiner has opined that this treatment reflected the initial onset of the Veteran's current hammertoe and dorsal callus.  However, this treatment occurred during a period of service which is considered dishonorable for VA purposes; thus, it cannot serve as a basis for service connection.  See Cropper, supra; 38 C.F.R. § 3.12.  In this case, the evidence dating during the period of honorable service does not reflect any findings or histories suggestive of a corn.  The Board acknowledges that the Veteran has reported that the corn onset in 1983.  However, the Veteran has not indicated that the corn onset prior to August 28, 1983, during the period of honorable service; rather, he has reported that it onset during the period of dishonorable service.  See November 2005 statement.  Accordingly, the Board finds the evidence does not suggest that a left fifth toe condition had its onset during the Veteran's period of honorable service.  Furthermore, the record does not include any competent evidence linking the Veteran's left fifth toe condition to this period of service.  Thus, service connection is not warranted, and the claim must be denied.  

Residuals of Circumcision

The Veteran seeks service connection for residuals of circumcision.  He reports that he has itching which he believes is the result of an in-service circumcision.  

A June 1980 service treatment record reflects the Veteran's history of irritation on the penis.  After examination, he was assessed with probable yeast infection.  

An August 1982 service treatment record reflects the Veteran's history of an infection in the groin area.  The record indicates that the Veteran had some bumps on the tips of this penile shaft and a whitish discharge.  After examination, it was believed the condition was probably not a venereal disease.  The Veteran was assessed with rash on the penile shaft of questionable etiology.  The Veteran reported that he had a past history of rash/inflammation and he indicated that he desired a circumcision for hygiene purposes.  The circumcision was scheduled for September 1982.  Subsequent August 1982 service treatment records indicate that the rash and inflammation had disappeared.  

A January 2009 VA examination record reflects the Veteran's history of a rash in the inguinal area that was manifested by pain and itching.  He reported that it was diagnosed as a fungal infection.  Examination revealed oozing, thickening, and scaling in the inguinal areas bilaterally.  There was no involvement of the testicles or penis.  There was minimal local tenderness but no local heat or redness.  The examiner diagnosed the Veteran with tinea cruris of the inguinal area.  The examiner stated that the tinea cruris was likely a continuation of the in-service rash affecting the glans penis and shaft of the penis.    

After review of the evidence, the Board finds service connection is not warranted because the evidence does not indicate that the Veteran has a service-connectable residual of the in-service circumcision because the evidence, both medical and competent lay, is absent any finding or history of a penile disorder, save the symptoms attributed to the service-connected tinea cruris (i.e. itching and rash).   That is, service connection is already in effect for tinea cruris (claimed as skin condition and groin rash), effective February 8, 2005.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Veteran has failed to satisfy this threshold preliminary evidentiary burden of establishing he has current disability associated with residuals of circumcision other than what is already service-connected.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  As such, service connection is not warranted, and the claim must be denied.  

Automobile and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a veteran, who had active military, naval or air service, exhibits one of the 
following as the result of service-connected disorder:  (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(a)(b); 38 C.F.R. § 4.63.

The Veteran contends that he is entitled to automobile and/or adaptive equipment because his lumbar spine, bilateral hip, and right shoulder disorders make it hard for him to use his current automobile.  Initially, the Veteran is service-connected for his lumbar spine and right shoulder disabilities and he is in receipt of a total disability rating based on individual unemployability based on these disabilities.  However, the evidence, to include the Veteran's histories, does not suggest that either disability results in loss or loss of use (as defined above), or ankylosis.  In fact, the evidence shows that there is motion, not ankylosis in all the joints, including both shoulders and the spine, and that there is no loss of use such that the Veteran would be equally well served by an amputation and prosthesis.  Thus, financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment is not warranted on that basis.  

Financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment is also not warranted based on loss of visual acuity because service connection is not in effect for loss of visual acuity.  Thus, the Board finds that entitlement to automobile and adaptive or adaptive equipment only is not warranted. 


ORDER

Service connection for PFB is granted.

Service connection for an eye disorder is denied.  

Service connection for a left fifth toe disorder is denied.  

Service connection for residuals of circumcision is denied.  

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.


REMAND


Further development is needed on the claim of service connection for a rib and sternum disorder.  Specifically, based on the evidence of injury to the right sternum/rib area in 1981 and the Veteran's history of pain at that site since that time, a VA examination with opinion is needed to determine whether the Veteran has a current disorder which had its onset in or is otherwise related to service.  See 38 U.S.C.A. § 5103A(d).  

Further development is needed on the claim of service connection for a right ankle disorder.  Based on the evidence of in-service treatment for a right ankle contusion and the Veteran's history of right ankle symptoms since that time, a VA examination with opinion is needed to determine whether the Veteran has a right ankle disorder and, if so, whether it had its onset in service or is otherwise related to service.  See 38 U.S.C.A. § 5103A(d).  

Further development is needed on the claim of service connection for sinusitis/allergic rhinitis.  Based on the evidence of in-service treatment for viral syndrome and frontal sinusitis, the evidence of a current diagnosis of allergic rhinitis, and the Veteran's history of symptoms since service, a VA examination is needed.  See 38 U.S.C.A. § 5103A(d).  

Further development is needed on the claim of service connection for headaches.  Based on the evidence of in-service and post-service complaints of headaches and the Veteran's history of headaches since service, a VA examination with opinion is needed to determine whether the Veteran has a headache disorder and, if so, whether it had its onset in service or is otherwise related to service.  See 
38 U.S.C.A. § 5103A(d).  

Further development is needed on the claim of service connection for a left shoulder disorder.  Specifically, another opinion is needed.  The Board acknowledges that the record includes a probative opinion from a VA examiner.  See March 2007 VA examination record.  The opinion does not address whether the left shoulder disorder has been aggravated by the service-connected right shoulder disorder, however, and based on the Veteran's contention that his left shoulder disorder is secondary to the service-connected right shoulder disability, such an opinion is needed.  

Finally, further development is needed on the claim of increased rating for a lumbar spine disability.  The record indicates that the Veteran has reported radicular pain and that he has been diagnosed with radiculopathy based, at least in part, on this history.  No electromyography or nerve conduction studies have been conducted to verify this diagnosis, however, and based on the varying results of straight leg raise testing and neurological examination, the Board finds additional examination is needed to determine the nature and extent, if any, of the Veteran's radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran about the existence and location of any outstanding VA and non-VA treatment records.  All reported records should be requested and the Veteran should be informed if any records are not available.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the reported right ankle condition.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during honorable service (i.e. prior to August 28, 1983) or is causally related to honorable service.  The examiner is requested to provide a rationale for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the reported sinusitis/allergic rhinitis.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during honorable service (i.e. prior to August 28, 1983) or is causally related to honorable service.  The examiner is requested to provide a rationale for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the reported headaches.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during honorable service (i.e. prior to August 28, 1983) or is causally related to honorable service.  The examiner is requested to provide a rationale for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

5.  Obtain a supplemental opinion from a competent medical professional as to whether 1) it is at least as likely as not that the Veteran's left shoulder disorder onset in honorable service (i.e. prior to August 28, 1983),  is causally related to honorable service, or was caused by the service-connected right shoulder disability.  The examiner should also provide an opinion as to whether 2) the service-connected right shoulder disability aggravates (that is, causes a permanent increase in disability) the left shoulder disorder.  A complete rationale for any opinions expressed must be provided.

6.  Schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability.  All testing, to include an electromyogram (EMG) or nerve conduction studies (NCS), or any other testing deemed necessary by the examiner, should be performed and the results reported in detail.  Complaints and clinical manifestations should be reported in detail.  The claims folder should be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  

The examiner is requested to specify whether the Veteran has disc disease.  If so, the examiner should state whether it  has caused any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, specify the duration of such episodes in the past year.  

The examiner is also requested to specify whether the Veteran has radiculopathy of the lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  Any other neurological impairment resulting from the service-connected disability should be identified.   

The Veteran's range of motion of the low back should be noted in degrees.  In accordance with the guidance from the U. S. Court of Appeals for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202 (1995), the examination report should address any weakened movement of the lumbosacral spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

A complete rationale for any opinions expressed must be provided.

7.  Thereafter, after completing any other development deemed necessary, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


